489 F.2d 1038
74-1 USTC  P 9331
In the Matter of Data Industries Corporation of Texas, Debtor.DATA INDUSTRIES CORPORATION OF TEXAS, Appellant,v.INTERNAL REVENUE SERVICE, Appellee.
No. 73-2489.
United States Court of Appeals, Fifth Circuit.
Feb. 25, 1974.

G. Ernest Caldwell, Alvin L. Freeman, Houston, Tex., for appellant.
Mary L. Sinderson, James R. Gough, Anthony J. P. Farris, U.S. Attys., Houston, Tex., Robert E. Noel, Trial Atty., Scott P. Crampton, Meyer Rothwacks, Asst. Attys.  Gen., Richard Farber, Atty., Tax Div., Dept. of Justice, Washington, D.C., for appellee.
Before BELL, THORNBERRY and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from the District Court's order denying a petition for review of the bankruptcy referee's allowance of tax claims filed by the Internal Revenue Service against Data Industries Corporation.  These tax claims arose from the disallowance by IRS of certain bad debt deductions taken by the debtor-corporation or its subsidiaries prior to the filing of a petition for arrangement pursuant to 11 U.S.C.A. 722.


2
Data Industries makes two contentions in its effort to overturn the District Court's order.  First, Data contends that, notwithstanding the prima facie correctness of a claim filed in bankruptcy proceedings, the presumptive correctness arising from the underlying tax assessment cannot be invoked unless the Government produces additional evidence such as a copy of the assessment certificate.  This contention simply has no merit, particularly since all pertinent information relating to the IRS assessment was contained in the proofs of claim filed by the Government in the bankruptcy proceedings.  Second, Data argues that conflicts in the testimony offered by the IRS were such that the assessment is rendered arbitrary and capricious.  A review of the record convinces us that the evidence adduced fully sufficed to sustain the Government's position.

The judgment of the District Court is

3
Affirmed.